DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 4 is objected to because of the following informalities:  the claim limitation recites 600-4.000 Pa. The period should be changed to a comma.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and 3-18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 3-18, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  For purposes of compact prosecution, Examiner will consider extrusion as included in the 3D concrete printing. 
Regarding claims 5 and 14, recites the limitation “wherein the construction material of a first layer is allowed to rest during a time period of not more than 2 minutes before the construction material of a subsequent layer is placed onto the said construction material of the first layer”. It is unclear if Applicant is referring to only the first layer, or each layer that is printed or if the entire finished product needs to rest for 2 minutes. For purposes of compact prosecution, Examiner will interpret the claim as each layer that is printed is allowed to rest for a time period of not more than 2 minutes. 
Claim 7 recites the limitation the rheology-modifying agent and the construction material are mixed with each other before placing the construction material. It is unclear where the construction material is placed. For purposes of compact prosecution, Examiner will interpret the claim limitation as the rheology-modifying agent and construction material are mixed before the conveying step.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1, 3-4, 6-12 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Andersen et al (US 5,580, 409).
Regarding claim 1, Andersen teaches a method of placing a flowable construction material comprising a hydraulic binder (column 19, lines 48+) for building structural components layer-by-layer, such as for 3D concrete printing, said method comprising: conveying the flowable construction material to a deposition head (column 8, lines 1-21), placing the construction material through an outlet of the deposition head in order to form a layer of construction material, before placing the construction material, adding a rheology-modifying agent to the construction material so that the placed material has an increased yield stress before setting occurs when compared to the material during the conveying step (column 8 lines 56+), wherein the placing of the construction material comprises extruding the construction material in a pasty form (column 21 lines 55+) through a nozzle of the deposition head (small orifice reads on nozzle (column 8 lines 23-26)), and wherein successive layers of the construction material are placed on top of each other (column 15, lines 40-55).
Regarding claim 3, Andersen teaches after the placement of a first layer of construction material, at least one subsequent layer of construction material is placed onto the first layer, wherein the amount of rheology- modifying agent added to the construction material is selected so as to increase the yield stress so that the first layer does not collapse under the load of said at least one subsequent layer (column 7, lines 54-59, column 8 lines 56-66, column 9 lines 1-16, column 13 lines 23-30, column 13 lines 60+). Further, Andersen discloses “the desired level of yield stress can be (and may necessarily have to be) adjusted depending on the
particular shape or article to be extruded” (column 23, lines 35-38). 
Regarding claim 4, Anderson teaches a yield stress of freshly paced construction material is 600-4,000 Pa (2Kpa is 2000 Pa column 23 lines 29-33). 
Regarding claim 6, Anderson teaches wherein the rheology-modifying agent is continuously added to the flow of conveyed construction material (column 44 lines 64-66; column 44 lines 50-65).
Regarding claim 7, Anderson teaches the rheology-modifying agent and the construction material are mixed with each other before placing the construction material (column 44 lines 50-65). 
Regarding claim 8, Anderson teaches wherein a water reducer (dispersant column 33 line 58-column 34 line 6) is added to the hydraulic binder before the conveying step, wherein the conveying of the construction material is performed by pumping (column 44-66; column 45 lines 32-50). 
Regarding claim 9, Anderson teaches a setting accelerator is added to the hydraulic binder before the conveying step (column 34 lines 11-32).
Regarding claim 10, Anderson teaches a thickening agent or a viscosity enhancer is used as said rheology-modifying agent (column 28 lines 2-17). 
Regarding claim 11, Anderson teaches wherein starch ether, cellulose ether, water soluble polyacrylamide, casein, and/or welan gum is used as or in the rheology-modifying agent (column 28 lines 17+). 
Regarding claim 12,
Regarding claim 18, Anderson teaches a setting accelerator is calcium chloride (column 34 lines 10-32).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andersen et al (US 5,580, 409)  in view of Ciuperca (US 2015/0266783 A1). 
Anderson does not explicitly disclose the rest time. However, analogous concrete art, Ciuperca, disclose the rest time between layers can be 30 seconds depending on the requirements of the desired products [0062]. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Anderson to include a rest time between the layers of 30 . 
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andersen et al (US 5,580, 409) with evidence from Non patent disclosure, Ultra-high Performance Concrete. 
Regarding claim 13, Anderson discloses the concrete has a yield stress greater than 2kPa, preferable greater than 10 kPa and most preferably greater than 100kPa. Non Patent disclosure, ultra-high performance concrete defines ultra-high performance concrete has a minimum compression strength of 120 MPa to 150 mPa.  Since Anderson’s method is capable of producing concrete with a yield stress greater than 100kPa, Anderson’s method suggests it is capable of using ultrahigh performance concrete. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated ultra-high performance concrete into the method taught by Anderson since Anderson’s concrete is capable of supporting ultra-high performance concrete.  
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andersen et al (US 5,580, 409) in view of Turcinskas (US 2016/0244366 A1).  
Although Anderson does not explicitly teach the use of a static mixer, it is conventionally well known to use static mixture with hydraulic cinders and active rheology modifying agents. Analogous art, Turcinskas, discloses the use of a static mixer [00111] to properly rotate and mix the mixture. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention have incorporated a static mixture since it is well known in the art and in order to properly rotate and mix the mixture. 
Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andersen et al (US 5,580, 409) in view of Grelaud (US 2015/0329422 A1). 
Although Anderson does not explicitly disclose the types of water reducers, it is conventionally well known in the art to use plasticizers and superplasticizer such as polycarboxylates [0093].  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated polycarboxylates since it is well known in the art and for the advantageous use [0127]. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARAH N TAUFIQ whose telephone number is (571)272-6765. The examiner can normally be reached Monday-Friday: 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Del Sole can be reached on (571) 272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/FARAH TAUFIQ/Examiner, Art Unit 1754                                                                                                                                                                                                        


/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743